Citation Nr: 1707516	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  11-09 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities to include as secondary to service connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to May 1967.

This case comes to the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). In April 2014, and in June 2015, the Board disposed of other issues on appeal and remanded the peripheral neuropathy claim to the agency of original jurisdiction (AOJ) for additional development.  The Board remanded this matter a third time in April 2016 to address continued developmental deficiencies.  The case is returned to the Board for further consideration.


FINDING OF FACT

Peripheral neuropathy of the bilateral lower extremities did not have its clinical onset in service and is not otherwise related to active duty, and it was not caused or aggravated by service-connected diabetes disability.


CONCLUSION OF LAW

The criteria for an award of service connection for peripheral neuropathy of the bilateral lower extremities have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to notify and assist

The RO sent the Veteran a VCAA notice letter addressing all appealed issues in December 2008 prior to the June 2009 rating on appeal, thereby salifying VA's notification duties.  Accordingly, VA's duty to notify has been satisfied.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case. All service treatment records and identified and available post-service medical records pertinent to the years after service are in the claims file.  The Veteran has not identified any outstanding records that are relevant to the issue being decided herein. The Board notes that attempts to obtain the Veteran's Social Security Administration (SSA) records yielded a response in August 2015 stating that these records were destroyed.  As such, the Board finds that it may move forward with its evaluation of the claims based upon the evidence of record.

In addition, the Veteran was afforded VA examinations on multiple occasions including most recently in July 2016 for this appealed issue.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations in this case were adequate, as they were predicated on a review of the Veteran's medical history as well as on a thorough examination that fully addressed the rating criteria that were relevant to rating the disabilities in this case. 

The Board is satisfied that there has been substantial compliance with the prior remand directives and the Board may proceed with appellate review.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.

II. Service connection for peripheral neuropathy

The veteran contends that he developed peripheral neuropathy as a result of his service-connected diabetes mellitus.  Service connection for type II diabetes mellitus with erectile dysfunction was granted in a January 2011 rating decision.  

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303.  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016). 

To establish service connection, a claimant must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The existence of a current disability is the cornerstone of a claim for VA disability compensation. In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability nearly contemporaneous to or at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requiring that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim"); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain on a recent diagnosis predating the filing of a claim).  Absent competent evidence of the existence of a current disability, service connection cannot be granted. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310(a), (b); Allen v. Brown, 7 Vet. App. 439, 449 (1995).

The Veteran's entrance examination of May 1963 revealed normal neurological findings and he denied any neurological issues in the accompanying report of medical history.  See p 2-6.  Likewise no neurological problems are shown in any of the STRs or examinations including an October 1965 Special Warfare examination, an April 1966 occupational physical, and on separation examination and report of medical history in February 1967.  See 40 pg STRs in VBMS 5/12/14. pg 12-14, 24-27.  There is also no evidence showing onset of neurological symptoms, including neuropathy within one year of his discharge from service. 

The earliest suggestion of possible neuropathy symptoms involving the lower extremities is shown in records from the early 2000's, with a history of the Veteran having undergone an L4-5 lumbar discectomy in June 2001 for degenerative disc disease (DDD) of L4-5 with symptoms including some numbness into the left 5th toe.  See 98 pg records from Williamson Medical Center received 1/27/09 at page 70.  An October 2001 private treatment record documenting reports of left leg numbness from the back to his knee and scrotal pain.  He was noted to have undergone a SB III implant with some improvement in the back pain but with some numbness of the left foot in a S1 distribution shown on examination.  

More evidence of lower extremity symptoms in conjunction with lumbar spine symptoms is shown in records, including in January 2002 when he had left foot numbness with exam showing a sensory deficit in an L5 distribution on the left and a diagnosis of degenerative disc disease (DDD).  These lower extremity symptoms were described as radicular in nature with neurological consult planned.  The records also documented treatment for a cervical radiculopathy manifested as left upper extremity pain and weakness in 2001 and 2002.  

Among these records an April 2002 neurological consult addressed both cervical and lumbar spine radicular symptoms with imaging of the lumbar spine showing a SB III prosthesis implant in the spine and evidence of a L5-S1 radiculopathy.  Other records from April 2002 disclosed vascular Doppler studies showed evidence of moderate left arthrosclerotic irregularity with stenosis of the lower extremity.  Given this vascular finding, the Veteran was thought to have vascular claudication.   See 51 pg Bone and Joint Clinic Records entered in VBMS 4/6/09 at pages 11, 12, 15, 16, 17, 20, 25.  However the suggestion of peripheral neuropathy as a possible source of symptoms is also shown with a June 2002 record addressing treatment for an embolism and abdominal aorta which acknowledged some confusion between symptoms of significant claudication left greater than right recently diagnosed with the presentation confusing due to spinal cord compression problems.  Neurologically he was described as having peripheral neuropathy treated with Neurontin, along with cervical and thoracic spine pathologies.  See 27 pg VA docs received 1/27/09 at pg 16.  In February 2004 he returned to the Bone and Joint Clinic with complaints of continued significant low back and cervical spine pain, and some increasing numbness into his feet without pain which may be related to his vascular problems or it could be peripheral neuropathy.  Following examination which disclosed no significant findings, the diagnosis was DDD of the lumbar spine.  See 51 pg Bone and Joint Clinic Records entered in VBMS 4/6/09 at pg 33.  

None of the records at the time disclosed any evidence of a diabetes diagnosis.  This would later be diagnosed in March 2010.  

Although diabetes was not formally diagnosed until March 2010, there were continued findings of low back pain accompanied by lower extremity pain which was described like his foot being in a light socket all day, as well as a diagnosis of glucose intolerance diagnosed in October 2008.  The October 2008 records also noted significant lumbar spine pain controlled at the time with morphine and he also had a TENS unit implant.  See 757 page document labeled "CAPRI" entered into VBMS on 5/19/15 pages 508 and 739-741.  As for diabetes, a February 2009 nursing intake note showed no evidence of diabetes.  

Likewise in a March 2009 orthopedic consult for examination of his feet following an accident where he fell and fractured the left foot, he was noted to have a history of significant peripheral vascular disease but not of diabetes.  Examination disclosed mildly decreased sensation in his feet particularly on the left and evidence of an ulcerated blister over the left heel.  He was assessed with midfoot fracture with concerns raised that he may have significant neuropathy due to having developed a heel ulcer without noticing it the past couple of days. On orthopedic follow-up of the foot fracture the following month in April 2009, questions were raised as to whether any of his foot symptoms had anything to do with diabetic neuropathy.   See 29 pg VA treatment records received 6/26/09 at pgs 3-4; 757 page document labeled "CAPRI" entered into VBMS on 5/19/15 pages 589, 598. 

The report of a November 2010 VA diabetic disorders examination gave some contradictory information regarding the presence of neuropathy.  This examination reported the Veteran's given history of diabetes beginning in 2009, but he denied any complications including either peripheral neuropathy or diabetic neuropathy.  A little later in the history, he reported vascular symptoms of the lower extremities of claudication and genitourinary symptoms of erectile dysfunction.  The cause of the erectile dysfunction was said to be diabetic neuropathy.  

Examination of the upper and lower extremities bilaterally revealed hypoactive reflexes of 1+ on knee and ankle jerk bilaterally but with normal sensory findings of the upper and lower extremities.  Detailed motor examination yielded 5/5 muscle strength throughout the upper and lower extremities.  Potential diabetic complications found included neurologic disease in addition to cardiovascular disease and other diabetic conditions.  Further diagnostic details of the potential diabetic complications included cardiovascular findings such as hemorrhagic CVA, essential hypertension and history of aortic bypass.  The examiner diagnosed the Veteran with erectile dysfunction and stated it was a complication of diabetes because onset of this complication was in relation to onset of the diabetes.  However the examiner made no further diagnosis of neuropathy and gave no further opinion suggesting it was due to neuropathy following the detailed examination.  

Thereafter records continued to document the Veteran as being on long term medication for what was listed as peripheral neuropathy with records, mostly from mental health providers, from 2013 through 2016 repeatedly showing that he was taking Gabapentin for peripheral neuropathy.  See 757 page document labeled "CAPRI" entered into VBMS on 5/19/15 page 121, see also 582 pg CAPRI entered into VBMS 5/10/16 pages 9, 10, 194, 272, 283, 315, 351, 374.  However none of the medical evidence contains a clear diagnosis made on the basis of a neurological evaluation.  The Board notes that in April 2015 the Veteran underwent an EMG to address upper extremity symptoms with no electrodiagnosis evidence of median or ulnar nerve compression of the wrist or elbow and no evidence of bilateral diffuse peripheral neuropathy.  See 582 pg CAPRI entered into VBMS 5/10/16 page 310.  

In order to address this matter further the Veteran underwent multiple VA examinations.  A July 2014 VA examination for diabetes mellitus described his having been diagnosed with Type II diabetes in 2009, that was managed by oral glycemic medication and diet but indicated that he had no complications of diabetes.  Following examination, which included an unremarkable neurological examination of his extremities, the examiner gave an opinion that claimed peripheral neuropathy is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service-connected diabetes.  The rationale was that the veteran has not been diagnosed with peripheral neuropathy of the lower extremities by his primary care physician as noted on an exam dated 4/1/2014.  His exam also did not show any evidence of the presence of peripheral neuropathy of the lower extremities.

In August 2015 the Veteran underwent another VA examination addressing his diabetes and claimed peripheral neuropathy.  The examiner reviewed the evidence and opinions in the claims file including that from the prior examinations and examined the Veteran.  This examination focused on the etiology of the Veteran's genitourinary disorder of erectile dysfunction but in providing an opinion as to this, the examiner stated that there was no diagnosis of peripheral neuropathy.  

Later in September 2015, an opinion was obtained by another examiner further addressing the etiology of the claimed neuropathy with a detailed records review made, listing the significant pertinent evidence, including that showing lumbar spine symptoms treatment dating back to 2008 and 2009, as well as review of the prior examinations.  The examiner pointed out that the veteran has been diagnosed with peripheral neuropathy related to (r/t) low back conditions as noted per medical reports reviewed by the examiner.  The examiner further concluded that the findings from the July 2014 VA examination with workup were correct; there is no medically confirmed diagnosis of diabetic neuropathy at this time.  The Veteran's history of medical issues was noted to include a low back condition and peripheral vascular disease prior to diagnosis of diabetes, with note of peripheral neuropathy associated with low back conditions.  With this in mind the examiner gave an opinion that the Veteran's peripheral neuropathy is less likely than not associated with diabetes or service related events.  The rationale pointed that the service treatment records were without findings of any diagnosis of either low back conditions/peripheral neuropathy.  Peripheral neuropathy was diagnosed in relation to low back pain in 2009.  There is no diagnosis of diabetic neuropathy located in records during or after service.
 
In July 2016 the September 2015 VA examiner wrote an addendum opinion specifically addressing the question of aggravation that had not been previously addressed.  The examiner stated that the Veteran's claimed peripheral neuropathy is less likely than not aggravated beyond natural progression by his service connected diabetes.  The examiner stated that there are no medical records to support a diagnosis of diabetic neuropathy.  It was pointed out that the Veteran has a significant history of back conditions with radicular symptoms related, but there is no evidence to suggest further aggravation related to diabetes documented in records review.

A current disability is necessary for any claim of service connection under any theory of entitlement.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The pertinent lay and medical evidence do not reflect that a current peripheral neuropathy of the lower extremities exists apart from the neurological manifestations shown by the preponderance of the medical evidence to be manifestations of a non-service connected lumbar spine disability.  This is confirmed by the opinion from the VA examiner who performed the September 2015 VA examination records review and July 2016 addendum opinion, and who provided adequate rationale for this opinion.  This examiner clarified that although there was mention of peripheral neuropathy made in the records, this neuropathy was in fact a manifestation of his lumbar spine disorder, citing medical evidence showing the back disorder and neurological symptoms pre-existed the diagnosis of diabetes.  This is supported by the records showing lumbar spine disc pathology and associated neurological symptoms going back to the early 2000's nearly 10 years prior to his diabetes diagnosis.  

The Board also finds that the evidence does not support a finding of aggravation of peripheral neuropathy as the June 2016 opinion from this VA examiner pointed to the fact that there is not an existing diabetic neuropathy disorder.  The examiner reiterated that the Veteran has a significant history of back conditions with radicular symptoms related, but there is no evidence to suggest further aggravation related to diabetes documented in records review.  None of the medical evidence is shown to directly contradict this finding, as there is not shown to be any evidence suggesting an aggravation of the neurological symptoms affecting the lower extremities.  Rather such symptoms are shown to be the bulk of the evidence to wholly associate with his lumbar spine disorder.  

There is also no evidence showing the peripheral neuropathy is related to service on a direct or presumptive basis, as there is no evidence showing on onset of such symptoms either during service or within one year of discharge.  

Accordingly service connection is not warranted for the claimed peripheral neuropathy including as secondary to service connected diabetes mellitus.  

In reaching this decision the Board has considered the Veteran's lay statements and contentions of record. In doing so, the Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (stating that lay evidence is potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In this case, the Veteran is competent to report symptoms of his claimed neuropathic condition and to report a continuity of symptoms since service.  However, he is not competent to diagnose any eye condition that requires performance of a specialized examination or diagnostic testing because the Veteran has not been shown to have the pertinent clinical experience, training, or education.  The Veteran's contention of current peripheral neuropathy that was incurred during service or is otherwise secondary to diabetes is not competent and entitled to no weight.  

As the preponderance of the evidence is against the claims for service connection for peripheral neuropathy, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Entitlement to service connection for peripheral neuropathy is denied.



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


